Citation Nr: 9921337	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-28 235	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUES


1.  Entitlement to an increased (compensable) rating for the 
service-connected cervical arthritis with degenerative disc 
disease.  

2.  Entitlement to an increased (compensable) rating for the 
service-connected gastroesophageal reflux disease.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected left heel spurs.  




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to February 
1996 with 6 years, 10 months and 9 days of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 and subsequent rating decisions by the 
RO.  



REMAND

The VA duty to assist includes the conduct of VA examination 
where the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  Examinations of the veteran's cervical spine, 
gastrointestinal tract and left heel are needed to ascertain the 
current level of disability in the Board's opinion.  

Regarding the veteran's service-connected cervical arthritis, 
examinations of the joints must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45, including 
consideration of limitation of movement, weakened movement, 
excess fatigability and incoordination, as well as such factors 
during any occasional flare-ups.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The VA examinations of record do not provide such detailed 
information concerning functional loss to permit the Board to 
consider all applicable regulations, including the application of 
DeLuca, supra.  Accordingly, consideration should be given to 
DeLuca as deemed appropriate on VA examination.  

Moreover, the RO should obtain any additional ongoing treatment 
records pertinent to this claim.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps in 
order to obtain copies of all additional 
treatment records concerning the conditions 
at issue since separation from service.  

2.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the current severity of the 
service-connected cervical arthritis and 
left heel spur.  Any necessary studies 
should be obtained, including X-rays if 
indicated.  The claims folder must be made 
available to the examiner for use in the 
study of the veteran's case.  Relative to 
the veteran's cervical spine, the examiner 
should obtain a detailed history, to 
include a review of the documented clinical 
history contained in the VA claims file--
regarding any weakened movement, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine whether the service-connected hip 
disability exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination, where appropriate.  These 
determinations should, if feasible, be 
expressed in terms of degrees of additional 
range of motion loss due to any pain with 
use, weakened movement, excess fatigability 
or incoordination.  The examiner should 
also express an opinion as to the medical 
probability that there would be additional 
limits on functional ability during flare-
ups and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated, 
with reference to all supporting evidence.  
Relative to the veteran's left heel spur, 
the examiner should opine whether the spur 
causes mild, moderate, moderately severe or 
severe disability.  

3.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the current status of the service-connected 
gastroesophageal reflux disease.  The 
claims folder must be made available to the 
examiner for use in the study of the 
veteran's case.  Any indicated studies 
should be performed.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically state whether the 
veteran's gastroesophageal reflux disease 
is productive of diarrhea, constipation, 
abdominal distress or disturbances of bowel 
function.  The examiner should specifically 
state whether the veteran's 
gastroesophageal reflux disease is mild, 
moderate or severe.  The rationale for all 
conclusions should be provided.  

4.  Thereafter, the RO should review the 
veteran's claims for increase.  This should 
include consideration and application of 
DeLuca, supra, as well as §§ 4.40 and 4.45.  
If any benefit remains denied, then the 
veteran should be provided with a 
Supplemental Statement of the Case.  The 
veteran should be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  










